DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freer (US 2008/0152217).
As to claim 1, Freer teaches a method of generating a Boolean network development environment, comprising: 
initializing (paragraph [0049]...network weights, learned during the training weights) a hierarchy of a Boolean network (paragraph [0049]...Boolean operation ; paragraph [0050]...Boolean variables) to define a plurality of cells and a plurality of rows corresponding to the Boolean network (paragraph [0213]...Neural network models usually form a matrix where the input neurons index the columns, the output neurons index the rows, and their interaction weights are the matrix coefficients); 
selecting a target bitstring (paragraph [0176]...defined to approximate the desired "target" function q.sub.m, thereby creating the required associations); 
initializing the Boolean network using the target bitstring (paragraph [0177]... While many models that use action potentials as state variables form associations using matrix operations on a large vector of neuron outputs, equation (18) shows the neurotransmitter state model makes it possible for a small number of neurons, even a single neuron, to record an association between an input pattern .rho..sub.m(.xi.,.eta.,.zeta.) and an output pattern q.sub.m(x,y,s)); 
assigning randomly a plurality of source connections to each cell (paragraph [0068]...many neural models are stochastic and involve one or more random variables), wherein a plurality of outputs associated with each cell equals the plurality of inputs for each cell (paragraph [0058]...of these algorithms take as inputs a finite set of points and are therefore discrete. In the case of the multi-layer manifold neural network, the inputs, hidden layers and outputs are a finite set of points located on a manifold. Each point has a matrix of adjustable weights representing a linear transformation in the tangent bundle); 
actuating binary propagation of a predetermined set of inputs to generate an output bitstring (paragraph [0292]...one set of weights corresponds to the amount of neurotransmitter released by the cell membrane of the axonal tree and the second set of weights corresponds to the sensitivity of the cell membrane of the dendritic tree. In this context, back-propagation algorithms that set the weights in multilayer neural networks can operate within the confines of the synaptic regions with errors in the weights corresponding to the dendrite sensitivity propagating back to the weights corresponding to the axon output); 
actuating binary feedback using the output bitstring (paragraph [0268]...also shown are feedback paths for q and p from the output of the projection operator V); 
updating the plurality of source connections (paragraph [0182]...the neural manifold is the continuous counterpart of the multiple-layer neural network. The neural network illustrated in FIG. 9a forms associations between discrete vectors, while the neural manifold illustrated in FIG. 9c forms associations between continuous functions. At the cellular level, FIG. 9b illustrates the processing elements (neurons) as discrete points in the function space N.sub.H,Q); 
detecting convergence completion, wherein, in response to no completion detected, repeating the actuating of binary propagation, the actuating of binary feedback, the updating of the plurality of source connections, until convergence completion (paragraph [0230]...step two, depending on q and the {.phi..sub..gamma.}, the error value may not converge to zero. Therefore, we include test for a maximum number of iterations. In step one, it may appear that on each iteration, we must recompute all of the inner products of f.sub.q-f.sub..OMEGA. with all of the {.phi..sub..gamma.}, however); 
detecting similarity to the target (paragraph [0324]...similarity calculations.); and 
generating multiple filters for each route stop (paragraph [0168]...these may be analog filters in the case of continuous time neural models or finite or infinite impulse response filters in the case of discrete time digital implementations).

Allowable Subject Matter
Claims 2 – 7, 9 – 14, and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128